Exhibit 10.4

HEALTH MANAGEMENT ASSOCIATES, INC.

1996 EXECUTIVE INCENTIVE COMPENSATION PLAN

AWARD NOTICE

 

  Grantee:   Joseph C. Meek             Type of Award:  

Deferred Stock Award consisting of two components:

(i) a Time Vesting Component equal to 2/3 of the Total Number of Shares; and

(ii) a Performance Vesting Component equal to 1/3 of the Total Number of Shares.

            Total Number of Shares:   32,161             Date of Grant:  
February 16, 2010          

1. Grant of Deferred Stock Award. This Award Notice serves to notify you that
the Compensation Committee (the “Committee”) of the Board of Directors of Health
Management Associates, Inc. (“HMA”) hereby grants to you, under HMA’s Amended
and Restated 1996 Executive Incentive Compensation Plan (the “Plan”), a Deferred
Stock Award (the “Award”), on the terms and conditions set forth in this Award
Notice and the Plan, for the Total Number of Shares of HMA’s Class A Common
Stock, par value $.01 per share (the “Common Stock”) set forth above. The Award
consists of a time vesting component (the “Time Vesting Component”) and a
performance vesting component (the “Performance Vesting Component”). The Total
Number of Shares shall be allocated as follows: (a) two-thirds of the Total
Number of Shares to the Time Vesting Component; and (b) one-third of the Total
Number of Shares to the Performance Vesting Component. The Plan is incorporated
herein by reference and made a part of this Award Notice. A copy of the Plan is
available from HMA’s Human Resources Department upon request. You should review
the terms of this Award Notice and the Plan carefully. The capitalized terms
used and not defined in this Award Notice are defined in the Plan.

2. Definitions. The following terms have the meanings set forth in this
Section 2:

(a) “EBITDA” means, with respect to the First Grant Year (and if applicable, the
Second Grant Year), HMA’s earnings before interest, income taxes, depreciation,
amortization and non-controlling interests for that Grant Year, as determined by
the Committee.

(b) “EBITDA Requirement” means the achievement by HMA of EBITDA, as determined
by the Committee, in an amount equal to the necessary percentage of Targeted
EBITDA as set forth in the following table:



--------------------------------------------------------------------------------

Percentage of Targeted

EBITDA Achieved

During Grant Year

  

Percentage of Performance Vesting

Component Eligible For Vesting

Less than 90%

   0%

90.0% - 92.4%

   50%

92.5% - 94.9%

   60%

95.0% - 97.4%

   75%

97.5% - 99.9%

   90%

100% (and over)

   100%

(c) “Eligible Person” means each executive officer (as defined under the
Securities Exchange Act of 1934, as amended) of HMA, other officers and
employees of an Employer, including such persons who may also be directors of
HMA, and physicians and other clinicians who serve as advisors or consultants to
an Employer and who provide bona fide services to the Employer. The foregoing
notwithstanding, no member of the Committee shall be an Eligible Person. An
employee on leave of absence may be considered as still in the employ of an
Employer for purposes of eligibility for this Award.

(d) “Employer” means HMA or one of its subsidiary hospitals or other
majority-owned or affiliated entities.

(e) “Fifth Grant Year” means the fiscal year of HMA immediately following the
conclusion of the Fourth Grant Year.

(f) “First Grant Year” means the fiscal year of HMA during which the Date of
Grant occurs.

(g) “Fourth Grant Year” means the fiscal year of HMA immediately following the
conclusion of the Third Grant Year.

(h) “Grant Year” means the First Grant Year, Second Grant Year, Third Grant
Year, Fourth Grant Year and/or Fifth Grant Year, as the context suggests.

(i) “Second Grant Year” means the fiscal year of HMA immediately following the
conclusion of the First Grant Year.

(j) “Targeted EBITDA” means the total targeted annual EBITDA established by
HMA’s Board of Directors as reflected in its approved profit plan for the First
Grant Year and, if applicable, the Second Grant Year.

(k) “Third Grant Year” means the fiscal year of HMA immediately following the
conclusion of the Second Grant Year.

3. Time Vesting Component. Subject to the terms set forth in this Award Notice,
the Time Vesting Component of the Award will vest as follows:

 

2



--------------------------------------------------------------------------------

(a) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Second Grant Year, one-fourth of the shares
of Common Stock underlying the Time Vesting Component of this Deferred Stock
Award will vest on March 1 of the Second Grant Year;

(b) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Third Grant Year, an additional one-fourth of
the shares of Common Stock underlying the Time Vesting Component of this
Deferred Stock Award will vest on March 1 of the Third Grant Year;

(c) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fourth Grant Year, an additional one-fourth
of the shares of Common Stock underlying the Time Vesting Component of this
Deferred Stock Award will vest on March 1 of the Fourth Grant Year; and

(d) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fifth Grant Year, the remaining one-fourth of
the shares of Common Stock underlying the Time Vesting Component of this
Deferred Stock Award will vest on March 1 of the Fifth Grant Year.

4. Performance Vesting Component.

(a) Vesting. Subject to the terms set forth in this Award Notice, the
Performance Vesting Component will vest as set forth in this Section 4.

(i) Earned Shares. At the conclusion of the First Grant Year, the Performance
Vesting Component will be eligible for vesting based upon the achievement by HMA
during the First Grant Year of the EBITDA Requirement pursuant to Section 2(b).
The portion of the Performance Vesting Component that actually vests based upon
the achievement by HMA of the EBITDA Requirement during the First Grant Year is
referred to herein as the “Earned Shares.” The Earned Shares will vest as
follows:

(A) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Second Grant Year, one-fourth of the total
number of the Earned Shares will vest on March 1 of the Second Grant Year;

(B) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Third Grant Year, an additional one-fourth of
the total number of the Earned Shares will vest on March 1 of the Third Grant
Year;

(C) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fourth Grant Year, an additional one-fourth
of the total number of the Earned Shares will vest on March 1 of the Fourth
Grant Year; and

 

3



--------------------------------------------------------------------------------

(D) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fifth Grant Year, the remaining one-fourth of
the total number of the Earned Shares will vest on March 1 of the Fifth Grant
Year.

(ii) Additional Earned Shares. In the event that all or any portion of the
Performance Vesting Component is not eligible for vesting at the conclusion of
the First Grant Year (and are not deemed Earned Shares) because HMA achieved
less than 100% of the Targeted EBITDA for the First Grant Year, the portion that
did not vest with respect to the First Grant Year shall be carried over to the
Second Grant Year and will be eligible for vesting if 100% or more of the
Targeted EBITDA for the Second Grant Year is achieved. The amount, if any, that
becomes eligible for payment pursuant to this Section 4(a)(ii) is referred to
herein as the “Additional Earned Shares.” The Additional Earned Shares will vest
as follows:

(A) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Third Grant Year, one-half of the total
number of the Additional Earned Shares will vest on March 1 of the Third Grant
Year;

(B) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fourth Grant Year, an additional one-fourth
of the total number of the Additional Earned Shares will vest on March 1 of the
Fourth Grant Year; and

(C) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fifth Grant Year, the remaining one-fourth of
the total number of the Additional Earned Shares will vest on March 1 of the
Fifth Grant Year.

(iii) Example. By way of example only, if the total number of shares of Deferred
Stock to which the Performance Vesting Component applies hereunder is 400, and
if HMA achieved 90% of the Targeted EBITDA with respect to the First Grant Year,
the Earned Shares with respect to the First Grant Year would be 200 (50% of 400,
based upon the EBITDA Requirement set forth in Section 2(b)), and 50 shares of
Deferred Stock would vest on each March 1 of the Second Grant Year through the
Fifth Grant Year, assuming that you have remained an Eligible Person at all
times through the vesting dates. The 200 shares of Deferred Stock that were not
deemed Earned Shares with respect to the First Grant Year would be carried over
to the Second Grant Year for possible vesting in accordance with
Section 4(a)(ii). If HMA were to achieve 100% or more of the Targeted EBITDA for
the Second Grant Year, the Additional Earned Shares would be 200, 100 of which
would vest on March 1 of the Third Grant Year, 50 of which would vest on March 1
of the Fourth Grant Year, and 50 of which would vest on March 1 of the Fifth
Grant Year, assuming that you have remained an Eligible Person at all times
through the vesting dates. If HMA were to achieve less than 100% of Targeted
EBITDA for the Second Grant Year, no Additional Earned Shares would be eligible
for vesting.

 

4



--------------------------------------------------------------------------------

(b) Committee Certification. As soon as practicable following the end of the
First Grant Year (and if applicable, the Second Grant Year), the Committee shall
determine and certify in writing if, and the extent to which, the EBITDA
Requirement was satisfied, and the Earned Shares (and if applicable, the
Additional Earned Shares), if any, to be paid based upon the certified levels of
performance.

5. Effect of Death, Termination or Retirement. Without limiting the vesting
requirements set forth in Section 3 or Section 4, in the event of the
termination of your employment with all Employers prior to the complete vesting
of the Award, or if you are otherwise not an Eligible Person prior to the
complete vesting of the Award, any and all unvested shares of Deferred Stock
shall be forfeited and shall not vest or be paid. Notwithstanding the foregoing,
in the event of your termination of employment with all Employers: (a) because
of your retirement from all Employers at or after the age of 62, the Award will
continue to vest following the date of your retirement in the manner and on the
dates set forth above; and (b) because of your death or total and permanent
disability, the Award will continue to vest in the manner and on the dates set
forth above for a period of 36 months after the date of such termination of
employment, and any unvested shares of Deferred Stock at the conclusion of such
36-month period shall be forfeited.

6. Effect of Change In Control. Upon the occurrence of a Change In Control of
HMA (as defined in Section 9(b) of the Plan), your rights will be determined in
accordance with Section 9 of the Plan. For purposes of the Performance Vesting
Component, the EBITDA Requirement will be deemed to have been satisfied at a
level of 100%.

7. Nature of Shares of Deferred Stock. The shares of Deferred Stock represent
book-keeping entries only, and constitute the Company’s unfunded and unsecured
promise to issue shares of Common Stock to you on a future date. As a holder of
shares of Deferred Stock, you have no rights other than the rights of a general
creditor of the Company.

8. Issuance of Shares. The Company shall, provided that the conditions to
vesting specified in this Award Notice are satisfied, issue the Shares
representing the vested portion of the Award as promptly as practicable
following each vesting date, but in no event later than 30 days thereafter. The
shares of Common Stock may be issued during your lifetime only to you, or after
your death to your Beneficiary, or, in the absence of such Beneficiary, to your
duly qualified personal representative.

9. Rights as a Stockholder. Prior to the issuance of the Shares pursuant to
Section 8 of this Award Notice, you will not have any of the rights of a
stockholder with respect to the Shares underlying the shares of Deferred Stock,
including, but not limited to, the right to receive such cash dividends, if any,
as may be declared on such Shares from time to time or the right to vote (in
person or by proxy) such Shares at any meeting of stockholders of the Company.
No “Dividend Equivalents” (as that term is defined in the Plan) shall be paid
with respect to the shares of Deferred Stock.

 

5



--------------------------------------------------------------------------------

10. Restrictions on Issuance of Shares. If at any time HMA determines that the
listing, registration or qualification of the shares of Common Stock underlying
the Award upon any securities exchange or under any state or federal law, or the
approval of any governmental agency, is necessary or advisable as a condition to
the issuance of a certificate representing any vested shares of Common Stock
under this Award Notice, such issuance may not be made in whole or in part
unless and until such listing, registration, qualification or approval shall
have been effected or obtained free of any conditions not acceptable to HMA.

11. Miscellaneous.

(a) Binding Agreement. This Award Notice is binding on and enforceable by and
against the parties, their successors, legal representatives and assigns.

(b) Entire Agreement. This Award Notice constitutes the whole agreement between
the parties relating to the subject matter hereof and supersedes any prior
agreements or understandings related to such subject matter.

(c) Amendment of this Agreement. This Award Notice may not be amended, modified,
or supplemented except by a written instrument executed by each of the parties
hereto.

(d) Transferability.

(i) The Award shall not be pledged, hypothecated or otherwise encumbered or
subject to any lien, obligation or liability to any party (other than an
Employer), or assigned or transferred other than by will or the laws of descent
and distribution or to a Beneficiary upon your death. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of the Award or any
right or privilege conferred thereby contrary to the provisions of this Award
Notice, or upon the sale or levy or attachment or similar process upon the
rights and privileges conferred thereby, the Award shall immediately become null
and void.

(ii) The shares of Common Stock underlying the Award may not be sold, assigned,
transferred, pledged, hypothecated, margined or otherwise encumbered in any way
prior to the vesting of such shares and the issuance of a stock certificate with
respect thereto, whether by operation of law or otherwise, except by will or the
laws of descent and distribution. After vesting and the issuance of a stock
certificate with respect thereto, the sale or other transfer of the shares of
Common Stock shall be subject to applicable laws and regulations under the
Securities Act of 1933.

(e) No Right to Continued Employment. You understand that this Award Notice does
not constitute a contract of employment and that you or an Employer may
terminate your employment at any time, for any or no reason, with or without
notice unless a specific term of employment has been agreed to in a separate
writing signed by a duly authorized corporate officer of an Employer. Your
right, if any, to continue to serve an Employer as an employee or otherwise will
not be enlarged or otherwise affected by this Award Notice.

 

6



--------------------------------------------------------------------------------

(f) Plan Controls. The Award is subject to all of the provisions of the Plan,
and is further subject to all the interpretations, amendments, rules and
regulations that may from time to time be promulgated and adopted by HMA’s Board
of Directors or the Committee pursuant to the Plan. In the event of any conflict
among the provisions of the Plan and this Award Notice, the provisions of the
Plan will be controlling and determinative.

(g) Severability. If any provision of this Award Notice shall be held unlawful
or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and
(ii) not affect any other provision of this Award Notice or part thereof, each
of which shall remain in full force and effect. If the making of any payment or
the provision of any other benefit required under this Award Notice shall be
held unlawful or otherwise invalid or unenforceable by a court of competent
jurisdiction, such unlawfulness, invalidity or unenforceability shall not
prevent any other payment or benefit from being made or provided under this
Award Notice, and if the making of any payment in full or the provision of any
other benefit required under this Award Notice in full would be unlawful or
otherwise invalid or unenforceable, then such unlawfulness, invalidity or
unenforceability shall not prevent such payment or benefit from being made or
provided in part, to the extent that it would not be unlawful, invalid or
unenforceable, and the maximum payment or benefit that would not be unlawful,
invalid or unenforceable shall be made or provided under this Award Notice.

(h) Waiver. Any party’s failure to insist on compliance or enforcement of any
provision of this Award Notice shall not affect its validity or enforceability
or constitute a waiver of future enforcement of that provision or of any other
provision of this Award Notice.

(i) Rights of Employer. This Award Notice does not affect the right of an
Employer to take any corporate action whatsoever, including without limitation
its right to recapitalize, reorganize or make other changes in its capital
structure or business, merge or consolidate, issue bonds, notes, shares of
common stock or other securities, including preferred stock, or options
therefor, dissolve or liquidate, or sell or transfer any part of its assets or
business.

(j) Rules of Construction. The headings given to the Sections of this Award
Notice are solely as a convenience to facilitate reference, and are not intended
to narrow, limit or affect the substance or interpretation of the provisions
contained herein. The reference to any statute, regulation or other provision of
law shall be construed to refer to any amendment to or successor of such
provision of law.

(k) Governing Law. This Award Notice shall be governed by and construed in
accordance with the laws of the State of Delaware, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.

 

7



--------------------------------------------------------------------------------

(l) Section 409A. The Award is intended to comply with the requirements of
Section 409A of the Code and the treasury regulations promulgated and other
official guidance issued thereunder, and shall be administered and interpreted
consistent with such intention.

(m) Recoupment Policy. Without limiting any other provision hereof, the Award is
subject to the Recoupment Policy for Incentive Compensation set forth in Article
VI, Section 8 of HMA’s Corporate Governance Guidelines, as such policy or
guidelines may be hereafter amended.

*    *    *    *    *

 

8



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges
(i) that this Award Notice and the Plan set forth the entire understanding
between him or her and HMA regarding the deferred stock award granted by this
Award Notice, and (ii) that this Award Notice and the Plan supercede all prior
oral and written agreements on that subject.

 

Dated:

      March 22, 2010                                                  /s/ Joseph
C. Meek Signature Joseph C. Meek Name (printed)

 

9